Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-7, 9-15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by MARK et al. (2014/0291886).
	Regarding claims 1-3, 13, 18, and 19, MARK et al. discloses a method of manufacturing a three-dimensional object, comprising: 
	pushing a path of composite material from a nozzle at a first rate (when printing along curves and/or corners, the printing system pushes the deposited filament onto a part or surface [0168]), the path of composite material containing a continuous strand and a polymer ([0134], [0141]); 

	while the path is discharging from the nozzle, moving the nozzle relative to the structure at a second rate different from the first rate (a dragging force above a desired force threshold is applied to allow the filament to be pulled out of the printer.  A feeding mechanism is configured in some form or fashion such that a filament may be pulled out of the printer nozzle when a dragging force applied to the filament is greater than a desired force threshold.  The feeding mechanism may incorporate a sensor and controller loop to provide feedback control of either printer head speed and/or other appropriate control parameters based on the tensioning of the filament [0167].  In order for said dragging force to be applied, the nozzle moving rate would inherently be different than the pushing rate in order for the filament to be pulled out of the printer and there to be tension in the filament when creating the three dimensional object in free space as illustrated in Fig.8.  If the nozzle moving rate and pushing/feeding rate were the same or if the nozzle moving rate was slower than the pushing/feeding rate, there would be no pulling, drag force, or tensioning of the filaments).
	Furthermore, MARK et al. discloses hardening the polymer to retain the tension in the continuous strand (Fig.33).
	Regarding claims 4 and 14, MARK et al. discloses hardening the polymer to retain the tension in the continuous strand (Fig.33).
	Regarding claim 5, MARK et al. discloses directing the polymer (4) and continuous strand (6) to the nozzle (Fig.1).
	Regarding claims 6 and 15, MARK et al. discloses heating the polymer (claim 95).
	Regarding claim 7, MARK et al. discloses the polymer is liquid [0134].

	Regarding claims 12 and 17, MARK et al. discloses cutting mechanism located between a feeding mechanism for the core material and the outlet of the nozzle [0133].
	Regarding claim 20, MARK et al. discloses discharging includes pushing the path of composite material out of the nozzle at select times; and pulling the path of composite material out of nozzle at other times where bridging or free space printing is required ([0168], Figs.8-9).

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MA (Dissertation titled “Solid Freeform Fabrication of Continuous Fiber Reinforced Composite Material,” published in August 6, 2001 – prior art from IPR2022-00548).
	Regarding claim 1, MA discloses a method of manufacturing a three-dimensional object, comprising: 
	pushing a path of composite material from a nozzle at a first rate (towpreg made of thermoplastic matrix) (pp.37, 57); 
	bonding an end of the path to a structure (the towpreg is glued to a corresponding point of the base or previous layer immediately to form a point of anchoring – pp. 124-125); and 
	while the path is discharging from the nozzle, moving the nozzle relative to the structure at a second rate different from the first rate (then, with the nozzle being moved forward the anchoring point of towpreg serves as a stationary point to pull the towpreg out of the nozzle.  The sequence “towpreg deposited, solidified, anchored, pulled out, deposited again” is the basic procedural steps of the self-anchoring process, which is .
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MARK et al. (2014/0291886) as applied to claims 1-7, 9-15, and 17-20, and in further view of USUDA et al. (2010/0259770) and LABERGE-LEBEL et al. (2009/0101278).

	Regarding claims 8 and 16, MARK et al. discloses hardening the polymer with a source 1616 after being discharged from nozzle (Fig.34) but is silent to the source 1616 or laser to be connected and moved with the nozzle.  However, USUDA  et al. discloses a printing method wherein an ultraviolet irradiation unit 90 is attached to a moving nozzle 41 [0063].  Aiming a hardening device at the path of composite material in forming three-dimensional objects in free space printing is known by LABERGE-LEBEL et al. [0012].  Therefore, it would have been obvious to one of ordinary skill in the art to have connected a laser source to a moving nozzle of MARK et al. as taught by USUDA et al. in forming a three-dimensional object in free space printing of MARK et al. since it is well known in the art such hardening in free space requires curing or hardening the polymer at discharge as taught by LABERGE-LEBEL et al.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742